 Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 1 of 17 PageID #: 272




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        Plaintiff(s),                         )
                                              )
        v.                                    )       Case No. 4:19-cr-00613 SRC
                                              )
 HARRY JOHN HAMM,                             )
                                              )
        Defendant(s).                         )

                                  Memorandum and Order

       Defendant Harry John Hamm pleaded guilty to two counts of possession of child

pornography and one count of accessing with intent to view child pornography, and is now set

for sentencing. According to his counsel, Hamm is a “community figure,” which “heightens the

level of scrutiny regarding his history[.]” Doc. 59 at p. 1. As such, Hamm filed a motion to seal

his sentencing memorandum in its entirety. Id. The United States then filed a response, Doc. 63,

under seal, without any motion to seal. The public has both constitutional and common-law

rights of access to various criminal proceedings and documents. The Court must determine

whether Hamm has met his burden to overcome those rights. Public-access rights promote

public confidence in the criminal-justice system and accurate factfinding, inform the discussion

of governmental affairs, allow for the review of court decisions in the forum of public opinion,

and as has been said, provide therapeutic value to the community. The Court also addresses the

United States’ sealed response.




                                                  1
    Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 2 of 17 PageID #: 273




         Hamm is set for sentencing immediately following his plea hearing. 1 Because the Court

finds that Hamm has failed to meet his burden to seal his sentencing memorandum, the Court

denies Hamm’s motion to seal, Doc. 59, without prejudice. The Court will allow Hamm—at his

option—to file a motion to continue the sentencing hearing so that the parties may brief more

fully, and the Court may further consider the sealing issue, or proceed with sentencing as

scheduled. If Hamm opts for the latter, the Court will consider only those materials in the

sentencing memorandum that Hamm and his counsel choose to put on the public record at the

sentencing hearing, and other materials as is appropriate under the law.

I.       Discussion

         A.      Hamm’s motion

         As authority for sealing, Hamm’s motion cites only this Court’s Local Rule 13.05 on

sealing documents. Doc. 59 at p. 1. Hamm cites no constitutional provisions, statutes, or cases

to support his motion. Id. He also mentions that the Court’s proposed revisions to Local Rule

13.05 are not yet in effect. The Court includes the entire body of Hamm’s motion here:

         Counsel requests leave to file her Sentencing Memorandum under seal. Sealing of
         the document complies with local rule 13.05 and the principles for sealing
         documents as suggested by the Judicial Conference of the United States. The
         sentencing memorandum contains information regarding defendant’s physical and
         mental health history. The document also contains information regarding
         defendant’s parents and descriptions of defendant’s childhood victimization. The
         document describes defendant’s military training, work history, counseling history
         and other identifying factors which are not suitable for public review. The nature
         and description of these items are so intertwined with the body of the memorandum
         as to make redaction of this information impractical.

         The revision of Local Court Rule 13.05 outlining greater restrictions for sealing
         documents does not go into effect until March 1, 2021. None the less, even if the
         revised rule were to be in effect today the request for leave to file a sealed
         sentencing memorandum complies with the letter and the spirit of the rule and

1
 The circumstances of the present motion highlight the Court’s concerns with the combined plea-and-sentencing
procedure and underscore why the Court makes them the exception, not the rule. See Judge Stephen R. Clark's
Fourth Standing Order (effective Jan. 22, 2021).


                                                       2
 Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 3 of 17 PageID #: 274




       meets the seven principles for sealing documents as suggested by the Judicial
       Conference of the United States. The rule is designed to allow the Court discretion
       as to which documents should be filed under seal and to ensure that information is
       not sealed needlessly. Documents which contain confidential information regarding
       medical issues, mental health or substance use treatment and specifics regarding
       crime victimization are all appropriate topics to be filed under seal. When the
       information which is appropriate to be sealed is so embedded into the context of
       the document redaction becomes impossible. Mr. Hamm’s status as a community
       figure heightens the level of scrutiny regarding his history and provides greater
       incentive or this Court to grant defendant’s request for confidential information to
       remain sealed. This motion for request to file sealed document is available to the
       public and provides adequate notice of the contents of the sealed motion and the
       purpose of sealing the document.

Id.

       Hamm’s argument turns on a few things: Hamm argues for a lower sentence based on his

history and characteristics, which he asserts are “not suitable for public review,” and that he is a

community figure, which “heightens the level of scrutiny regarding his history[.]” Doc. 59 at p.

1. It is unclear to the Court whose scrutiny Hamm argues is heightened by his community status,

the Court’s or the public’s, but the Court assumes the latter. In any event, Hamm does not cite

any authority for the proposition that one’s status as a community figure demands or suggests a

greater need for sealing all or any part of his basis for seeking a lower sentence. And, as

discussed below, the opposite may be true. Hamm further argues that his reasons are so

“embedded into the context of the document redaction becomes impossible.” Id.

       B.      Governing law

       A sentencing judge “should begin all sentencing proceedings by correctly calculating the

applicable . . . range” under the United States Sentencing Guidelines. Gall v. United States, 552

U.S. 38, 49 (2007). Then, the judge considers all of the factors that Congress set forth in 18

U.S.C. § 3553(a), which provides:




                                                  3
 Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 4 of 17 PageID #: 275




       The court, in determining the particular sentence to be imposed, shall consider—
             (1) the nature and circumstances of the offense and the history and
             characteristics of the defendant;
             (2) the need for the sentence imposed—
                  (A) to reflect the seriousness of the offense, to promote respect for the
                  law, and to provide just punishment for the offense;
                  (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the defendant; and
                  (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
                  effective manner;
             (3) the kinds of sentences available;
             (4) the kinds of sentence and the sentencing range established for—
                  (A) the applicable category of offense committed by the applicable
                  category of defendant as set forth in the guidelines—
                       (i) issued by the Sentencing Commission pursuant to section
                       994(a)(1) of title 28, United States Code, subject to any amendments
                       made to such guidelines by act of Congress (regardless of whether
                       such amendments have yet to be incorporated by the Sentencing
                       Commission into amendments issued under section 994(p) of title
                       28); and
                       (ii) that, except as provided in section 3742(g), are in effect on the
                       date the defendant is sentenced;
                       ...
             (5) any pertinent policy statement—
                  (A) issued by the Sentencing Commission pursuant to section 994(a)(2)
                  of title 28, United States Code, subject to any amendments made to such
                  policy statement by act of Congress (regardless of whether such
                  amendments have yet to be incorporated by the Sentencing Commission
                  into amendments issued under section 994(p) of title 28); and
                  (B) that, except as provided in section 3742(g), is in effect on the date
                  the defendant is sentenced.
             (6) the need to avoid unwarranted sentence disparities among defendants
             with similar records who have been found guilty of similar conduct; and
             (7) the need to provide restitution to any victims of the offense.

(emphasis added).

       Particularly relevant here, the Court must consider both Hamm’s personal history and

characteristics, and the need to avoid unwarranted sentence disparities among similarly-situated

defendants. Id. In avoiding unwarranted disparities, a sentencing judge focuses on sentences

imposed by all federal judges in all districts in the United States. Gall, 552 U.S. at 49 (the




                                                 4
    Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 5 of 17 PageID #: 276




Guidelines provide the “starting point and the initial benchmark” for securing “nationwide

consistency” in sentencing); see also Mistretta v. United States, 488 U.S. 361, 366 (1989)

(noting, as a key motivator for the Sentencing Reform Act, Congressional concern about the

“great variation among sentences imposed by different judges upon similarly situated

offenders”); and U.S. Sentencing Comm’n, Inter-District Differences in Federal Sentencing

Practices: Sentencing Practices Across Districts from 2005-2007, at 6 (2020),

https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

publications/2020/20200122_Inter-District-Report.pdf (“[T]he Commission’s ongoing analysis

in this area [of inter-district sentencing] directly relates to a key goal of the Sentencing Reform

Act of 1984: reducing unwarranted sentencing disparities that existed in the federal judicial

system . . . [including] a widespread bipartisan concern that such disparities existed both

regionally (e.g. differences among the districts) and within the same courthouse.”).

         Sealing sentencing memoranda in whole or in part as a matter of course would create a

veil of opacity that puts the Court’s mandatory statutory duties of considering a defendant’s

history and characteristics and the sentences imposed on the nationwide universe of similarly-

situated defendants in tension with one another. Keeping a defendant’s history and

characteristics under seal hinders comparison of whether defendants are similarly situated and

frustrates a “key goal” of the Sentencing Reform Act of 1984. See U.S. Sentencing Comm'n,

Inter-District Differences in Federal Sentencing Practices: Sentencing Practices Across Districts

from 2005-2007, at 6. Against this backdrop, the Court reviews the law on public access to

sentencing memoranda and related materials.2




2
 The Court notes that different considerations apply to defendants providing substantial assistance, and because
Hamm’s motion does not raise substantial-assistance issues, the Court does not address those considerations here.


                                                         5
 Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 6 of 17 PageID #: 277




               1.      Right of access in the Eighth Circuit

       A district court “has supervisory control over its records, however, and we review the

district court’s ultimate decision to seal or unseal for an abuse of discretion.” Flynt v. Lombardi,

885 F.3d 508, 511 (8th Cir. 2018) (citing Webster Groves Sch. Dist. v. Pulitzer Publ'g Co., 898

F.2d 1371, 1376 (8th Cir. 1990)); see also Duckworth v. St. Louis Metro. Police Dep't, 654 F.

App'x 249, 250 (8th Cir. 2016) (unpublished per curiam) (“Whether or not to seal a court file is a

decision ‘best left to the sound discretion of the trial court.’” (quoting United States v. Webbe,

791 F.2d 103, 106 (8th Cir. 1986))). The Eighth Circuit recognizes that the right of access to

judicial records arises under the common law, the First Amendment, and the Sixth Amendment.

       Flynt explained that “[g]enerally speaking, there is a common-law right of access to

judicial records, but that right is not absolute.” Flynt, 885 F.3d at 511 (citing Nixon v. Warner

Commc'ns, Inc., 435 U.S. 589, 597–98 (1978); IDT Corp. v. eBay, 709 F.3d 1220, 1222 (8th Cir.

2013)). “The primary rationales for this right are the public’s confidence in, and the

accountability of, the judiciary.” Id. (citing IDT, 709 F.3d at 1222). Whether the common-law

presumption can be overcome is determined by balancing “the interests served by the common-

law right of access . . . against the salutary interests served by maintaining confidentiality of the

information sought to be sealed.” Id. (quoting IDT, 709 F.3d at 1222).

       To determine whether the common law presumption has been overcome, courts must

decide: 1) if the documents in question are judicial records; and if so, 2) whether the party

seeking to prevent disclosure has overcome the common-law right of access that would

otherwise apply to such records. Id. (citing IDT, 709 F.3d at 1222-23). “[T]he weight to be

given the presumption of access must be governed by the role of the material at issue in the

exercise of Article III judicial power and [the] resultant value of such information to those




                                                  6
 Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 7 of 17 PageID #: 278




monitoring the federal courts.” IDT, 709 F.3d at 1224 (quoting United States v. Amodeo, 71 F.3d

1044, 1049 (2d Cir. 1995)) “The presumption of public access to judicial records may be

overcome if the party seeking to keep the records under seal provides a compelling reason for

doing so.” Id. (citing In re Neal, 461 F.3d 1048, 1045 (8th Cir. 2006)).

       In accordance with Supreme Court precedent, the Eighth Circuit also recognizes a First

Amendment right of access. As stated in Zink v. Lombardi, 783 F.3d 1089, 1112 (8th Cir. 2015),

“[t]he Supreme Court held in Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 8–13 . . .

(1986), that the public enjoys a qualified right of access to certain judicial proceedings.” The

right has been recognized in preliminary hearings, criminal trials, and voir dire. Zink, 783 F.3d

at 1112 (citing Press-Enterprise, 478 U.S. at 10; Richmond Newspapers, Inc. v. Virginia, 448

U.S. 555, 579-80 (1980); Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 505–11 (1984)).

Additionally, the Eighth Circuit “has held that the First Amendment right of access applies to

some records filed in criminal proceedings—specifically documents filed in support of search

warrant applications . . ..” Id. (citing In re Search Warrant for Secretarial Area Outside Office of

Gunn, 855 F.2d 569, 572–73 (8th Cir.1988)).

       “To determine whether a First Amendment public right of access attaches to a particular

proceeding, courts consider ‘whether the place and process have historically been open to the

press and general public’ and ‘whether public access plays a significant positive role in the

functioning of the particular process in question.’” Id. (quoting Press-Enterprise, 478 U.S. at

8). Courts refer to this as the “experience” and “logic” test. In re Hearst Newspapers, LLC, 641

F.3d 168, 175 (5th Cir. 2011). While the Eighth Circuit has not ruled on whether the First

Amendment right of access applies to sentencing documents, it relied heavily on First

Amendment jurisprudence in finding that the Sixth Amendment right to public access attaches to




                                                 7
 Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 8 of 17 PageID #: 279




sentencing. See United States v. Thompson, 713 F.3d 388, 394 (8th Cir. 2013). Thompson

therefore counsels strongly in favor of applying the First Amendment right of access to

sentencing and sentencing documents.

        However, “the first amendment right of public access is not absolute; it is a qualified

right.” Gunn, 855 F.2d at 574 (citing Press-Enterprise, 478 U.S. at 9; Globe Newspaper Co. v.

Superior Court, 457 U.S. 596, 606 (1982)). “The party seeking closure or sealing must show

that such a restriction of the first amendment right of public access is necessitated by a

compelling government interest.” Id. (citing Press-Enterprise, 464 U.S. at 510). “If the district

court decides to close a proceeding or seal certain documents, it must explain why closure or

sealing was necessary and why less restrictive alternatives were not appropriate.” Id. (citing

Press–Enterprise, 464 U.S. at 510–11).

        Lastly, as stated above, the Eighth Circuit has found that the Sixth Amendment right to

public access attaches to sentencing. Thompson, 713 F.3d at 394 . But, like the other rights of

access, “[t]he Sixth Amendment right to public access is . . . not absolute.” Id. “The right must

‘give way in certain cases to other rights or interests, such as the defendant’s right to a fair trial

or the government’s interest in inhibiting disclosure of sensitive information.’” Id. (citing Waller

v. Georgia, 467 U.S. 39, 46 (1984)) (notably, Judge Gruender concurred in the result but found

that “it is the dictates of due process under the Fifth Amendment, and not the Sixth Amendment,

that bestow upon a federal criminal defendant the right to insist upon a public sentencing.” Id. at

400 (citation omitted)).

        “When a complete closure is contemplated, the presumption of openness may be

overcome only by an overriding interest based on findings that closure is essential to preserve

higher values and is narrowly tailored to serve that interest,” while the ordering of a partial




                                                   8
 Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 9 of 17 PageID #: 280




closure need only “a showing of a ‘substantial reason’ for the partial closure.” Id. at 394–95

(citations omitted). “A partial closure does not rise to the level of a Sixth Amendment violation

if: (1) there is a substantial interest likely to be prejudiced, (2) the closure is no broader than

necessary to protect that interest, (3) the trial court considers reasonable alternatives to closing

the proceeding, and (4) the trial court makes findings adequate to support the closure.” Id. at 395

(citation omitted).

        In Thompson, the district court did not abuse its discretion when it ordered the

defendant’s family, the only members of the public in the audience, to exit the courtroom when a

witness against the defendant testified. Importantly, the witness “expressed fear of testifying

against [the defendant], an alleged gang member involved in a drive-by shooting who was

implicated in other gang-related, violent activities by other witnesses.” Id. at 396.

        Applying IDT and Thompson, a district court recently denied a defendant’s motion to

seal. See United States v. Dowdy, No. 5:07-CR-50042, 2020 WL 5603927 (W.D. Ark. Sept. 18,

2020). The defendant, convicted of child pornography, moved to seal his “record,” which the

court interpreted as a request to seal the entire case. Id. at *5. The Court first found that the

documents involved in the case, including “documents related to sentencing,” were “clearly

judicial records and the presumption of public access applies to them.” Id. (citing Thompson,

713 F.3d at 393). Shifting to whether the defendant had articulated a “compelling reason” for the

court to conceal the record, the court found that the only reason forwarded by the defendant was

“the cost to his reputation.” Id. The court did not find that constituted a compelling reason and

denied the motion to seal. Id.




                                                   9
Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 10 of 17 PageID #: 281




                  2.       Right of access in the other federal circuits

         The governing law of the other circuits further supports that the public has a right of

access to sentencing memoranda. Six circuits—the Second, Fourth, Fifth, Seventh, Ninth, and

Eleventh—have concluded or implied that the First Amendment right of access attaches during

sentencing, including sentencing hearings, transcripts of those hearings, and associated

sentencing memoranda. 3 The Ninth Circuit has also held that the right applies to motions

seeking a reduction of sentence under Rule 35 of the Federal Rules of Criminal Procedure. CBS,

Inc. v. U.S. District Court, 765 F.2d 823, 825 (9th Cir. 1985). And, like the Eighth Circuit, the

Ninth has held that the Sixth Amendment protects public access to sentencing. 4

         Applying the “experience and logic” inquiry to sentencing, courts have found that the

right applies for many of the same reasons that it applies to pleas. The Fifth Circuit’s decision In

re Hearst Newspapers, LLC, 641 F.3d 168 (5th Cir. 2011), 5 relied on the historical practice of

publicly open sentencing proceedings. Id. at 177; see also Thompson, 713 F.3d at 393

(“Sentencing hearings have also historically been open to the public.” (citations omitted)). As




3
  Hearst Newspapers, 641 F.3d at 176 (“[T]he public and press have a First Amendment right of access to
sentencing proceedings.”); United States v. Biagon, 510 F.3d 844, 848 (9th Cir. 2007) (applying First Amendment
closure analysis to sentencing hearing); United States v. Alcantara, 396 F.3d 189,199 (2d Cir. 2005) (“[A]s with
plea proceedings, a qualified First Amendment right of public access attaches to sentencing proceedings.”); United
States v. Eppinger, 49 F.3d 1244, 1253 (7th Cir. 1995); United States v. Kooistra, 796 F.2d 1390, 1391 (11th Cir.
1986) (remanding for tailoring findings where district judge closed sentencing proceedings); In re Washington Post
Co., 807 F.2d at 390; see also United States v. Doe, 962 F.3d 139 (4th Cir. 2020) (assuming without deciding that
the First Amendment right of public access applied to a district court’s order denying a defendant’s 18 U.S.C. §
3582(c)(2) because it contained a reference to U.S. Sentencing Guidelines § 5K1.1); United States v. Doe, 870 F.3d
991 (9th Cir. 2017) (assuming without deciding that the first amendment right of public access applies to U.S.
Sentencing Guidelines § 5K1.1-related documents); United States v. Brice, 649 F.3d 793, 794 (D.C. Cir. 2011)
(assuming without deciding that the right applies at sentencing).
4
  E.g., United States v. Thompson, 713 F.3d 388, 394 (8th Cir. 2013); United States v. Rivera, 682 F.3d 1223, 1229
(9th Cir. 2012) (holding that the Sixth Amendment right to a public trial attaches to sentencing proceedings,
reasoning “we see no reason to give the public a greater right to insist on public proceedings than the individual for
whose benefit the public trial right was created—the criminal defendant”).
5
  Hearst Newspapers involved the sentencing of Oziel Cardenas-Guillen, former leader of the notoriously violent
Gulf Cartel. 641 F.3d at 172. Based on safety concerns, the district court closed the sentencing hearing and sealed
the filings and orders surrounding it. Id. at 173.


                                                          10
Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 11 of 17 PageID #: 282




for logic, the Fifth Circuit drew comparisons between trials and sentencings: like a public trial, a

public sentencing fosters public confidence in the criminal-justice system, encourages accuracy

in factfinding, informs the general discussion of governmental affairs, allows for “review in the

forum of public opinion,” id. at 179, and provides “community therapeutic value,” id. at 180

(quoting Richmond Newspapers, 448 U.S. at 570). The court also noted that the right of access

becomes particularly important in cases involving guilty pleas, which lack a public trial or jury to

regulate the adjudication. Id. at 177.

        The First, Third, and Fourth Circuits sidestepped the constitutional issue by finding a

common law right of access to sentencing documents. 6 In United States v. Kravetz, 706 F.3d 47

(1st Cir. 2013), the First Circuit held that the common law right of access applied to sentencing

memoranda and third-party sentencing letters. Id. at 57–58. The court reasoned that sentencing

memoranda “bear directly on criminal sentencing in that they seek to influence the judge’s

determination of the appropriate sentence,” and that “no principled basis [exists] for affording

greater confidentiality as a matter of course to sentencing memoranda than is given to

memoranda pertaining to the merits of the underlying criminal conviction, to which we have

found the common law right of access applicable.” Id. at 56. The First Circuit explained:

        Sentencing memoranda, which contain the substance of the parties’ arguments for
        or against an outcome, are clearly relevant to a studied determination of what
        constitutes reasonable punishment. Thus, like substantive legal memoranda
        submitted to the court by parties to aid in adjudication of the matter of a defendant’s
        innocence or guilt, sentencing memoranda are meant to impact the court’s
        disposition of substantive rights.”




6
 See United States v. Chang, 47 F. App’x 119, 122 (3d Cir. 2002) (granting access to sentencing documents based
on the common law right instead of addressing the constitutional issue); United States v. Harris, 890 F.3d 480, 491–
92 (4th Cir. 2018) (applying the common law right of access in a case regarding access to a sentencing
memorandum).


                                                        11
Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 12 of 17 PageID #: 283




Id. Further, public access to such memoranda “allows the citizenry to monitor the functioning of

our courts, thereby insuring quality, honesty and respect for our legal system” and “may serve to

check any temptation that might be felt by either the prosecutor or the court to seek or impose an

arbitrary or disproportionate sentence; promote accurate fact-finding; and in general stimulate

public confidence in the criminal justice system by permitting members of the public to observe

that the defendant is justly sentenced.” Id. at 56–57 (citations, internal quotation marks, and

alterations omitted). For similar reasons, the court found that letters—both those attached to

sentencing memoranda and sent to the court by third parties—were presumptively accessible. Id.

at 59. It remanded for a document-by-document balancing analysis and redaction if necessary.

Id. at 60.

        C.     Applied to Hamm’s sentencing memorandum

        To determine whether the First Amendment right of access applies to Hamm’s sentencing

memorandum, the Court must assess “whether the place and process have historically been open

to the press and general public and whether public access plays a significant positive role in the

functioning of the particular process in question.” Zink, 783 F.3d at 1112 (citation and internal

quotations omitted). Following dicta in Thompson, the Court concludes that these two

prerequisites are met in the context of sentencing proceedings and documents. First, “sentencing

hearings have . . . been historically open to the public.” Thompson, 713 F.3d at 393 (citing

Alcantara, 396 F.3d at 197; In re Wash. Post Co., 807 F.2d at 389). Second, Thompson also

noted that “sentencing hearings are ‘trial like’ in that witnesses are sworn and testify, factual

determinations are made, and counsel argue their positions,” and how “[t]he value of

encouraging witnesses to come forward and discouraging perjury remain salient at perjury.” Id.

(quoting Rivera, 682 F.3d at 1228.). These findings, among others, led the Eighth Circuit to




                                                 12
Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 13 of 17 PageID #: 284




conclude that “public access at a sentencing hearing plays a significant role in its functioning . .

..” Id. at 394; see also In re Hearst Newspapers, LLC, 641 F.3d at 177–181 (discussing how

public access plays a significant positive role in the functioning of sentencing hearings);

Alcantara, 396 F.3d at 196–99 (same)). Accordingly, the Court concludes that the First

Amendment right of access applies to Hamm’s sentencing memorandum.

       However, the First Amendment right of access is not absolute. Gunn, 855 F.2d at 574

(citations omitted). “The party seeking closure or sealing must show that such a restriction of the

first amendment right of public access is necessitated by a compelling government interest.”

Gunn, 855 F.2d at 569 (citations omitted). Here, Hamm seeks to keep the memorandum sealed

to limit the exposure of his background. In other words, Hamm seeks prevent the public from

scrutinizing his past in an effort to preserve his reputation. Such a justification does not rise to

the level of a compelling government interest, and thus the Court concludes that Hamm has not

overcome the First Amendment right of access. Therefore, the Court denies the motion to seal.

       The Court also concludes that the common law right of access applies to Hamm’s

sentencing memorandum. To evaluate whether the common law right of access attaches to

Hamm’s sentencing memorandum, the Court must first determine whether Hamm’s sentencing

memorandum constitutes a judicial record, and then whether Hamm overcomes the common-law

right of access that would otherwise apply. Flynt, 885 F.3d at 511. While the Eighth Circuit has

not definitely ruled on whether a sentencing memorandum constitutes a judicial record, case law

supports that a document central to the court’s issuance of a criminal sentence constitutes a

“judicial record.” See Steele v. City of Burlington, Iowa, 334 F. Supp. 3d 972 (S.D. Iowa 2018)

(collecting cases); Dowdy, 2020 WL 5603927, at *5; Kravetz, 706 F.3d at 56 (finding that there

is “little doubt” that sentencing memoranda constitute “‘judicial records’ entitled to a common




                                                  13
Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 14 of 17 PageID #: 285




law presumption of access”). Thus, the common law right of access applies to Hamm’s

sentencing memorandum.

       Next, the Court considers whether Hamm has overcome the presumption of the common

law right of access. Because the sentencing memorandum directly seeks to influence the

sentence that this Court imposes, the memorandum is entitled to a strong presumption of access

because it plays a direct role “in the exercise of Article III judicial power.” IDT, 709 F.3d at

1224. To overcome this presumption, Hamm must offer a compelling reason to keep the

sentencing memorandum under seal. As stated above, Hamm seeks to keep the memorandum

sealed to prevent the public from scrutinizing his past in an effort to preserve his reputation.

That does not constitute sufficient reason to warrant the record to be sealed. Dowdy, 2020 WL

5603927, at *5.

       Hamm also argues that his “status as a community figure heightens the level of scrutiny

regarding his history and provides greater incentive for this Court to grant defendant’s request

for confidential information to remain sealed.” Doc. 59 at p. 1. The Court agrees that Hamm’s

status of a public figure increases the likelihood that the information in Hamm’s sentencing

memorandum will be scrutinized and perhaps even disseminated among the general public. This

heightened risk of dissemination of the personal details contained in Hamm’s sentencing

memorandum may lend support to sealing the memorandum. But, heightened scrutiny also

supports public availability as “[t]he primary rationales for [the common law] right are the

public’s confidence in, and the accountability of, the judiciary.” Flynt, 885 F.3d at 511.

       Sealing sentencing materials of public or community figures would contravene the

United States’ “rich and proud tradition of conducting public criminal trials and sentencing

proceedings.” Hearst Newspapers, 641 F.3d at 177 (cleaned up). A matter that may draw the




                                                 14
Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 15 of 17 PageID #: 286




attention of the public makes a stronger case for keeping the memorandum available to the

public. See id. at 177–78 (citing the public sentencings of numerous high-profile defendants).

Sealing likely lessens the public’s confidence in the judiciary and may cause the public to

wonder whether the Court cut Hamm a break not because of legitimate sentencing factors under

Section 3553(a) but because of his public-figure status. Moreover, while Hamm’s status as a

public figure may lead to substantial scrutiny and cause harm to his reputation, such harm alone

does not warrant the sealing of his sentencing memorandum. Dowdy, 2020 WL 5603927, at *5;

see also Flynt, 885 F.3d at 511; Hearst Newspapers, 641 F.3d at 177–78.

       Lastly, Hamm argues that a redacted sentencing memorandum would not be a sufficient

alternative because “the nature and description of [the sensitive topics] are so intertwined with

the body of the memorandum as to make redaction of this information impractical.” Doc. 59 at

p. 1. Though not cited by Hamm, the Eighth Circuit has stated that “[c]onfidential information

may be so embedded in a pleading that line-by-line redaction is impossible.” IDT, 709 F.3d at

1224 (citing Gunn, 855 F.2d at 574). However, both IDT and Gunn suggest that the

consideration of whether “line-by-line redaction” is possible comes only after the court has

decided that sealing is appropriate.

       In IDT, even though the district court did not abuse its discretion in concluding that

sealing “confidential and competitively sensitive information” outweighed the public’s right to

access, the Eighth Circuit remanded because “it was unclear . . . why the court concluded that the

entire document should remain under seal.” IDT, 709 F.3d at 1224 (emphasis in original).

Before sealing the entire document, the district court needed to consider whether portions of the

records are “amenable to public access without jeopardizing . . . confidentiality,” or whether

“[o]n the other hand, confidential information [is] so embedded in a pleading that line-by-line




                                                15
Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 16 of 17 PageID #: 287




redaction is impossible, or redaction [is] insufficient to protect the interests that justify sealing.”

Id.

        In Gunn, the Eighth Circuit affirmed the district court’s sealing of search warrants

because the sealing was necessary to preserve an ongoing criminal investigation. Additionally,

the Eighth Circuit agreed with the district court that the less restrictive measure of “line-by-line

redaction of the sealed documents was not practicable.” Gunn, 855 F.2d at 574. Thus, IDT and

Gunn instruct that if a district court deems sealing appropriate, these courts must also consider

whether the entire document must be sealed, or whether the less restrictive measure of redaction

would be practicable.

        Accordingly, IDT and Gunn indicate that consideration of whether “line-by-line

redaction” would be practicable need not occur if the court determines that the documents at

issue should not be sealed. Because the Court has deemed that Hamm has not met his burden to

seal, it need not address Hamm’s concern that “line-by-line redaction” would not be practicable;

the Court’s review of the memorandum, however, indicates that redaction would be possible.

Moreover, adopting Hamm’s position would swallow the rule because attorneys could purposely

draft intertwined sentencing memoranda (or any other document, for that matter) to avoid any

disclosure. Attorneys possess the ability to draft carefully and appropriately to comply with

applicable law favoring disclosure. Accordingly, to avoid creating that perverse incentive, the

Court declines to adopt Hamm’s “intertwined” rationale.

        D.      The United States’ response

        Other than limited exceptions not applicable here, the Court’s Local Rules do not allow

parties to unilaterally file materials under seal. E.D. Mo. L.R. 13.05. The party seeking to file

under seal must file a motion. In light of the governing law, this makes sense. Nonetheless, the




                                                   16
Case: 4:19-cr-00613-SRC Doc. #: 68 Filed: 02/17/21 Page: 17 of 17 PageID #: 288




United States filed its response under seal, without a motion. Doc. 63. The Court accordingly

has nothing on which to base a sealing decision, other than a review of the document itself; and

the Court’s review does not lead the Court to conclude that the document should be sealed. The

United States may withdraw the document, re-file it unsealed, or file a proper motion to seal,

keeping in mind the applicable legal standards.

II.    Conclusion

       For all these reasons, the Court denies Hamm’s [59] motion to seal without prejudice. As

noted, the Court will allow Hamm, at his option, to file a motion to continue the sentencing

hearing so that the parties may brief more fully and the Court may further consider the sealing

issue, or proceed with sentencing as scheduled. If Hamm opts for the latter, the Court will

consider only those materials in the sentencing memorandum that Hamm and his counsel choose

to put on the public record at the sentencing hearing. The United States may withdraw its

Response, Doc. 63, re-file it unsealed, or file a proper motion to seal, keeping in mind the

applicable legal standards. Regardless, for purposes of sentencing, the Court will consider all

other materials as is appropriate under the law.



       So Ordered this 17th day of February 2021.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                   17
